

117 HR 2783 IH: Official Time Reporting Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2783IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Hice of Georgia (for himself, Mr. Comer, Mr. C. Scott Franklin of Florida, Mr. Norman, Ms. Mace, Mr. Sessions, and Ms. Herrell) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to require that the Office of Personnel Management submit an annual report to Congress relating to the use of official time by Federal employees.1.Short titleThis Act may be cited as the Official Time Reporting Act.2.Reporting requirement(a)In generalSection 7131 of title 5, United States Code, is amended by adding at the end the following:(e)(1)(A)Not later than March 31 of each calendar year, the Office of Personnel Management, in consultation with the Office of Management and Budget, shall submit to each House of Congress a report on the operation of this section during the fiscal year last ending before the start of such calendar year.(B)Not later than December 31 of each calendar year, each agency (as defined by section 7103(a)(3)) shall furnish to the Office of Personnel Management the information which such Office requires, with respect to such agency, for purposes of the report which is next due under subparagraph (A).(2)Each report by the Office of Personnel Management under this subsection shall include, with respect to the fiscal year described in paragraph (1)(A), at least the following information:(A)The total amount of official time granted to employees.(B)The average amount of official time expended per bargaining unit employee.(C)The specific types of activities or purposes for which official time was granted, and the impact which the granting of such official time for such activities or purposes had on agency operations.(D)The total number of employees to whom official time was granted, and, of that total, the number who were not engaged in any activities or purposes except activities or purposes involving the use of official time.(E)The total amount of compensation (including fringe benefits) afforded to employees in connection with activities or purposes for which they were granted official time.(F)A description of any room or space designated at the agency (or its subcomponent) where official time activities will be conducted, including the square footage of any such room or space.(3)All information included in a report by the Office of Personnel Management under this subsection with respect to a fiscal year—(A)shall be shown both agency-by-agency and for all agencies; and(B)shall be accompanied by the corresponding information (submitted by the Office in its report under this subsection) for the fiscal year before the fiscal year to which such report pertains, together with appropriate comparisons and analyses.(4)For purposes of this subsection, the term official time means any period of time, regardless of agency nomenclature—(A)which may be granted to an employee under this chapter (including a collective bargaining agreement entered into under this chapter) to perform representational or consultative functions; and(B)during which the employee would otherwise be in a duty status..(b)ApplicabilityThe amendment made by subsection (a) shall be effective beginning with the report which, under the provisions of such amendment, is first required to be submitted by the Office of Personnel Management to each House of Congress by a date which occurs at least 6 months after the date of the enactment of this Act.